1
2                                              JS-6
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11
12    ERIC J. RODRIGUEZ,                          Case No. 2:16-cv-07332-DMG (SHK)
13                            Petitioner,
14                       v.                       JUDGMENT
15    W.L. MONTGOMERY, Warden,
16                            Respondent.
17
18
           Pursuant to the Order Accepting Findings and Recommendation of United
19
     States Magistrate Judge,
20
           IT IS HEREBY ADJUDGED that this action is dismissed with prejudice.
21
22
     DATED: February 27, 2019
23
24                                          DOLLY M. GEE
                                            United States District Judge
25
26
27
28
